This matter was reviewed by the Full Commission on 9 March 1998 upon the appeal of plaintiff from the Opinion and Award of Deputy Commissioner William L. Haigh, filed 14 July 1997.  This case was assigned to Deputy Commissioner Haigh after being initially heard by former Deputy Commissioner D. Bernard Alston on 16 October 1995.  On 29 May 1998 the Full Commission filed an Opinion and Award reversing the Deputy Commissioner's decision.
On 29 June 1998, defendants filed a Motion to Reconsider.  In that Motion, defendants raised two primary issues, which were: (1) that defendants should be permitted to present evidence regarding the manner in which Deputy Commissioner Haigh handled this matter after it was referred to him, and; (2) that a credit should be awarded to defendants for benefits paid to plaintiff pursuant to an employer funded disability plan.  On 22 July 1998, the Full Commission filed an Amended Opinion and Award in which a credit was awarded defendants but which denied Defendants' Motion to present evidence regarding the manner in which Deputy Commissioner Haigh handled this matter.
Subsequent to the filing of the Full Commission's 22 July 1998 Amended Opinion and Award, defendants filed a Notice of Appeal to the North Carolina Court of Appeals on 14 August 1998. Defendants have now filed an Offer of Proof regarding their contention that the Full Commission erred in reversing the Deputy Commissioner's Opinion and Award.  This Offer of Proof consists of an Affidavit by Deputy Commissioner Haigh.
After reviewing this matter in its entirety, Defendants' Offer of Proof is hereby DENIED, and the accompanying affidavit is EXCLUDED from the record.
No additional costs are assessed at this time.
                                  S/ ________________________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/ ______________________ THOMAS J. BOLCH COMMISSIONER
DISSENTING WITHOUT A WRITTEN OPINION:
S/ ______________________ DIANNE C. SELLERS COMMISSIONER